Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.  
The following is an examiner’s statement of reason for allowance:  
With respect to claim 1-20, Boston (U.S. Pub. 2016/0180438 A1) discloses a method comprising: converting, by a computing device, a question received in a natural language format into a string of a plurality of text elements (i.e., “Techniques for product recommendation involve receiving, from a user, a text input expressing a question asking for a product recommendation”(abstract) and “question analyzer 160 may employ such parsing, annotation, and/or other suitable analysis to identify from the user's question a broadest characterization of the answer being sought (referred to herein as the "intent" of the question) along with any limiting constraints on what answer will satisfy the question”(0070)); searching, by the computing device, a corpus comprising a plurality of unstructured passages with the string of the plurality of text elements as search terms to identify a selection of unstructured passages from the corpus relevant to the plurality of text elements (i.e., “the analyzing comprising identifying in the question at least one first portion answerable from at least one structured data source, and at least one second portion answerable from at least one unstructured data source;”(0003) and “at least one second query configured for the at least one unstructured data source, and applying the at least one second query to the at least one unstructured data source to retrieve second answer information for the at least one second portion of the question.”(0004), 0074); annotating, by the computing device, the selection of relevant unstructured passages with one or more annotations according to at least one natural language annotation type to generate an annotated selection knowledge base (i.e., “some embodiments, document/passage analyzer 130 may be configured, e.g., through program instructions executed by one or more processors of QA system 100, to analyze natural language texts retrieved from information sources 132 and annotate them to enhance their usefulness in question answering, e.g., in a particular domain”(0061) and “document/passage analyzer 130 may divide natural language texts into units, with each unit having a separate entry and annotations in the document's index”(0062) or “identify a body text passage as being relevant to answering a user's question based in part on the title or header of the document or section in which the passage appears”(0063) or “question analyzer 160 may employ such parsing, annotation, and/or other suitable analysis to identify from the user's question a broadest characterization of the answer being sought (referred to herein as the "intent" of the question) along with any limiting constraints on what answer will satisfy the question”(0076)); but Boston does not discloses modifying, by the computing device, the string of the plurality of text elements by annotating at least one text element within the plurality of text elements according to the at least one natural language annotation type; searching, by the computing device, the annotated selection knowledge base using the modified string of the plurality of text elements to generate a selection of ranked passages; and identifying, by the computing device, an answer to the question based on the selection of ranked passages.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        February 27, 2021